Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

101 Rejection:
Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-4, 6, 8-10 are directed to a computer system for, observing fill level and evaluating if the topology of a surface of a filling material in a container conforms to fill-level rules in order to perform an operation, which amounts to a mental process or concept performed in the human mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation, evaluation, and judgement of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claim 1 further discloses the additional step of an antenna, a control circuit, a radar chip with transmit channels. However, these additional steps are all recited at a very high-level of generality, e.g. generic circuit, generic antenna, generic radar, etc., and therefore comprise extraneous pre-solution activity that are very well known in the art to be common in the radar art (e.g. c.f. Edvardsson and Muller references cited below; in particular, Edvardsson figs.2d and 2h as well as Muller fig.7). The mental process steps being performed in claims 1-4, 6, 8-10 appear to be observations, evaluations, and judgments being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular as to Applicant’s recitation of “energy-optimized state” in claim 1, please N.B., that the requisite degree of “energy-optimized” state is not recited. That is, “energy optimized state” is open-ended and vague. No particular energy-optimization or state is specified so a skilled artisan is not reasonably apprised of what energy state is considered sufficiently “energy-optimized” to read upon applicant’s “energy-optimized state.” In particular, as explained above, the cited prior art teaches changing the functions of blocks (the recited portions of the prior art above teaches turning switches off to change block function). Closing switches to change block function reads upon “deactivate a component comprises transferring channels into energy-optimized state” insofar as it inherently modulates the energy-state of the channels because closing a switch has the added function of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 10 are rejected under 35 USC 103(a) as being unpatentable over Edvardsson, of record, in view of Muller et al. US 2002/0040596 and further in view of Ross et al. US 8421588.


     As to claim 1, Edvardsson teaches a radar fill level measurement device (see figs. 2d, 2h) for measuring a fill level or detecting a topology of a surface of a filling material in a container (abstract, fig.2d), comprising: an arrangement including at least one radar chip (fig.2h: 27 comprise array of eight chips), the arrangement having (a) a plurality of transmitting channels ([0034, 0047]), each of the transmitting channels configured to generate a transmission signal 15a-b (in reference to fig.1a-1b) and/or (b) a plurality of receiving channels ([0044]), each of the 
          Edvardsson doesn’t expressly teach a control circuit configured to activate one of at least two operating states of the device, wherein a different number of the transmitting channels and/or the receiving channels is used in each of the at least two operating states, wherein the control circuit is configured to deactivate a component of the arrangement for measuring the fill level.
          Muller teaches (esp. c.f. fig.7) a control circuit 55 configured to activate one of at least two operating states of the device (via switches 47, 49, 51), wherein a different number of the transmitting channels and/or the receiving channels is used in each of the at least two operating states (esp. c.f. [0058-0061] and fig.7, which shows the number of transmit/receive channels S/E can be modulated by activating the various switches 47, 49, 51 during the operating states). Muller further teaches wherein (see fig.7 of Muller) the control circuit 55 is configured to deactivate a component of the arrangement for measuring the fill level (esp. c.f. 0058-0064 of Muller, which teaches deactivating components, switches 47, 49, 51 for measuring the fill level). 

While Edvardsson and Muller do not expressly teach the deactivating comprises transferring unused channels into an energy-optimized state, please N.B., that the requisite degree of “energy-optimized” state is not recited. That is, “energy optimized state” is open-ended and vague. No particular energy-optimization or state is specified so a skilled artisan is not reasonably apprised of what energy state is considered sufficiently “energy-optimized” to read upon applicant’s “energy-optimized state.” In particular, as explained above, the cited prior art teaches changing the functions of blocks (the recited portions of the prior art above teaches turning switches off to change block function). Closing switches to change block function reads upon “deactivate a component comprises transferring channels into energy-optimized state” insofar as it inherently modulates the energy-state of the channels because closing a switch has the added function of changing the block. Again, no specific energy-optimized state is recited in claim 1 to distinguish over modulation of the energy-state as a result of closing a switch to change block function. It appears any requisite change in energy state may be considered energy-optimized until said optimization is specified. Therefore, it is considered that the recited portions of the cited prior art read upon the claims as currently recited.
While it is the position of Office that Edvardsson and Muller teaches the recited limitations, alternatively, for the sake of argument, assuming that they do not, please N.B., that Ross fig.5 teaches managing and modulating energy requirements for a circuit. 
It would be obvious for a skilled artisan to modify Edvardsson and Muller by modulating the energy-state of the channels as taught by fig.5 of Ross in order to affect the performance claim 2, the cited prior art teaches the device according to claim 1, wherein the device is configured to use (a) fewer transmitting elements for measuring the fill level than there are transmitting channels provided and/or (b) fewer receiving elements for measuring the fill level than there are receiving channels provided. (esp. c.f. [0047] and fig.2h of Edvardson, which show which show details of butler matrix that is a routine way of generating several antenna lobes fed from one input each)       As to claim 3, the cited prior art teaches the device according to claim 1, wherein the at least one radar chip includes a plurality of radar chips (fig.2h: 27 of Edvardson comprise a plurality of radar chips, e.g. array of eight chips).       As to claim 4, the cited prior art teaches the device according to claim 1, wherein (see fig.2h of Edvardson) the at least one radar chip (27 includes an array of eight chips) includes a radar chip configured to transmit and receive transmission signals and an integrated microwave circuit (esp. c.f. [0020] of Edvardson, which teaches the integrated microwave circuit) configured only to transmit transmission signals or only to receive transmission signals reflected from the filling material surface (esp. c.f. [0044] of Edvardson, which teaches the transmit/receive mechanics).

     As to claim 6, the cited prior art teaches the device according to claim 5, wherein (see fig.7 of Muller) the control circuit 55 is configured to activate and deactivate one of the at least two operating states as a function of the fill level (esp. c.f. 0058-0061 of Muller, which teaches 
        As to claim 10, the cited prior art teaches the device according to claim 1, wherein the device is an FMCW fill level measurement device (esp. c.f. [0032-0033] of Edvardson, which teaches FMCW radar-based fill level measuring).

  Claim 8 is rejected under 35 USC 103(a) as being unpatentable over Edvardsson and Muller and Ross, of record, and further in view of Jirskog et al. US 2015/0253176.       As to claim 8, Edvardsson and Muller and Ross teaches the device according to claim 1.
Edvardsson and Muller and Ross doesn’t expressly teach wherein an analogue-digital converter is integrated on the at least one radar chip.
However, please N.B., an analogue-digital converter is routinely integrated on radar chips, e.g. c.f. Jirskog fig.5, which shows analog-digital converter 52 integrated on radar chip 2).
It would be obvious for a skilled artisan to modify Edvardsson and Muller and Ross by integrating A-D converter to radar chip as taught by fig.5 of Jirskog, for the benefit of adapting to microprocessors that may then store parameters according to and corresponding to the different modes adapted for the different measurement ranges while measuring the fill level (see Jirskog [0105-0108]). 
Claim 9 is rejected under 35 USC 103(a) as being unpatentable over Edvardsson and Muller and Ross, of record, further in view of Waelde et al. US 2017/0141453.
As to claim 9, Edvardsson and Muller and Ross teaches the device according to claim 1.
Edvardsson and Muller and Ross doesn’t expressly teach wherein the device is configured to detect the topology of a medium in the container.
However, Waelde teaches the device is configured to detect the topology of a medium in the container (esp. c.f. [0022], which teaches detecting topology inside container).
It would be obvious to modify Edvardsson and Muller and Ross by enabling detection of topology of medium within container as taught by Waelde for the benefit of accessing various frequency components as part of the transmit channel, which can also act as a receiver, while targeted switching occurs, to efficiently and accurately determine fill level.

Response to Remarks
Applicant’s remarks filed 12/10/20 have been considered but are respectfully considered non-persuasive. 
In particular, please N.B., the requisite degree of “energy-optimized” state is not recited. That is, “energy optimized state” is open-ended and vague. No particular energy-optimization or state is specified so a skilled artisan is not reasonably apprised of what energy state is considered sufficiently “energy-optimized” to read upon applicant’s “energy-optimized state.” In particular, as explained above, the cited prior art teaches changing the functions of blocks (the recited portions of the prior art above teaches turning switches off to change block function). Closing switches to change block function reads upon “deactivate a component comprises transferring channels into energy-optimized state” insofar as it inherently modulates the energy-state of the channels because closing a switch has the added function of changing the block. Again, no 
Further, Claims 1-4, 6, 8-10 are directed to a computer system for, observing fill level and evaluating if the topology of a surface of a filling material in a container conforms to fill-level rules in order to perform an operation, which amounts to a mental process or concept performed in the human mind. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claim elements, both individually and in combination, are directed to the observation, evaluation, and judgement of data by a general purpose computer and do not result in an improvement in the functioning of the computer or to another technology. Claim 1 further discloses the additional step of an antenna, a control circuit, a radar chip with transmit channels. However, these additional steps are all recited at a very high-level of generality, e.g. generic circuit, generic antenna, generic radar, etc., and therefore comprise extraneous pre-solution activity that are very well known in the art to be common in the radar art (e.g. c.f. Edvardsson and Muller references cited below; in particular, Edvardsson figs.2d and 2h as well as Muller fig.7). The mental process steps being performed in claims 1-4, 6, 8-10 appear to be observations, evaluations, and judgments being performed on a generic computer. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646